NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


In the Interest of J.D., a child.            )
                                             )
                                             )
V.B.,                                        )
                                             )
               Appellant,                    )
                                             )
v.                                           )      Case No. 2D17-4584
                                             )
DEPARTMENT OF CHILDREN AND                   )
FAMILIES and GUARDIAN AD LITEM               )
PROGRAM,                                     )
                                             )
               Appellees.                    )
                                             )

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Pinellas
County; Kimberly Todd, Judge.

Joseph Anthony Manzo, Largo, for
Appellant.

Leslie M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Family Services.

Laura J. Lee, Appellate Counsel, Sanford,
for Appellee Guardian Ad Litem Program.



PER CURIAM.
           Affirmed.



SILBERMAN, VILLANTI, and LUCAS, JJ., Concur.




                                    -2-